Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered October 16, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
*193Defendant’s motion to withdraw his guilty plea was properly denied after sufficient inquiry. The record provides no support for defendant’s conclusory claims of coercion (see, People v Frederick, 45 NY2d 520) and ineffective assistance of counsel (see, People v Ford, 86 NY2d 397, 404). Defendant’s waiver of indictment and superior court information, constituting a single document, satisfied the requirements of CPL 195.20 (People v Lamoni, 230 AD2d 628, lv denied 89 NY2d 925). We perceive no abuse of sentencing discretion. Concur—Wallach, J. P., Rubin, Williams and Andrias, JJ.